DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16-18, and 20-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 14, the claimed binder being in the form of fibrils is considered new matter.
Claims 16-18, 20-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the electrode film" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 is a dependent claim from claim 1, while claim 1 is canceled.  Thus, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 14, 17, 26-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0370398) in view of Mitchell (US/2019/0131613) and Kondo et al. (US
4,977,007)
 	For claim 14: Lee teaches an electrode 110 comprising an electrode mixture 111, 112,
113 along with a carbon material, and an electrolyte material SE (Lee in Fig. 2, [0039], [0042], [0059]) intermixed with the electrode mixture.  The electrode mixture is a dry mixture and the electrolyte material is a dry electrolyte material as they are in the solid state. ([0038], [0047-0048])
 	Lee does not explicitly teach a binder intermixed with the electrode dry mixture and the
dry electrolyte material.  However, Mitchell in the same field of endeavor teaches a binder
intermixed with an electrode dry mixture. (Mitchell in [0037])  Similarly, Kondo in the same
field of endeavor teaches a binder intermixed by dry-blending with an electrode dry mixture and
a solid electrolyte material. (Kondo in col. 5 lines 1-10)  The skilled artisan would find obvious
to modify Lee by intermixing a binder with the electrode dry mixture and dry electrolyte
material.  The motivation for such a modification is to allow for particle size reduction and
classification to improve consistency and repeatability of the blended mixture and the quality of
the electrode films (Mitchell, Id.), to form a network of thin web-like fibers that act to enmesh, entrap, bind, and support dry particles (Mitchell in [0038]), and to allow for coating of the surface of each particle in the blend. (Kondo, Id.)
 	Lee does not explicitly teach the binder in the form of fibrils.  However, in Mitchell, the binder is in the form of fibers (Mitchell in [0036]) with a diameter of 450 microns (Id.), which teaches or at least suggests fibrils.  Furthermore, the binder includes fibrillizable polymers, inter alia (Id.), which teaches or at least suggests the binder as fibrils.   
 	For claim 17:  Lee also discloses an electrochemical cell which comprises a
cathode comprising the electrode dry mixture and the dry electrolyte material intermixed with
the electrode dry mixture. (Lee in [0046])
 	For claim 26: An active material comprises nickel manganese cobalt, inter alia (Lee in
[0047]), and may be a mixture of at least one metal including Ni, Mn and Co metals, inter alia. ([0048])
 	For claim 27:  The electrode further comprises a second electrolyte dry mixture
compressed against a surface of the electrode 110 (which is a film) to form an electrolyte layer on the surface of the electrode film, the second electrolyte dry mixture comprising the dry electrolyte material. (Lee in Fig. 2, [0042], [0044], [0050])
 	For claim 28:  Lee does not explicitly teach the second electrolyte dry mixture to comprise an electrolyte binder.  However, as already discussed Mitchell teaches an electrolyte
binder such as fibrillizable polymers, inter alia. (Mitchell in [0036])  The skilled artisan
would find obvious to employ an electrolyte binder for the second electrolyte in order to form a network of thin web-like fibers that act to enmesh, entrap, bind, and support dry 
particles. ([0038])
For claim 31:  In Mitchell, the binder is 3% to 15% by weight (Mitchell in [0036]), which teaches or at least suggests 10 percent by weight or less.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	
 	Claims 16, 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0370398) in view of Mitchell (US 2019/0131613) and Kondo et al. (US
4,977,007), and further in view of Tsuchida et al. (US 2010/0273062)
 	The teachings of Lee, Mitchell and Kondo are discussed above.
 	Lee does not explicitly teach the dry electrolyte material as a lithium phosphorus sulfide
glass ceramic. However, in Lee the dry electrolyte includes lithium phosphorus sulfide. (Lee in
[0016-0017])  Also, Tsuchida in the same field of endeavor teaches a lithium phosphorus
sulfide such as Li2SP2S5 and Li3PS4 (Tsuchida in [0031]) as a sulfide glass ceramic. [0007], [0040])  The skilled artisan would find obvious to further modify the lithium phosphorus sulfide in Lee as a lithium phosphorus sulfide glass ceramic. The motivation for such a modification is its excellence in Li ion conductivity which makes possible an all solid-state battery of higher output. ([0058-0061])

 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0370398) in view of Mitchell (US 2019/0131613) and Kondo et al. (US 4,977,007), and further in view of Hwang et al. (US 2016/0211547)
 	The teachings of Lee, Mitchell and Kondo are discussed above.
 	Lee further teaches the anode layer as a Li foil. (Lee in [(0059])  Lee does not explicitly teach the anode layer protected on at least one surface with an anode protective layer which comprises LiPON. However, Hwang in the same field of endeavor teaches a LiPON protective layer on the anode. (Hwang in [0040]) The skilled artisan would find obvious to modify Lee with an anode LiPON protective layer. The motivation for such a modification is to allow for lithium ion transport while preventing a short circuit. (Id.)
 	Claims 24-25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0370398) in view of Mitchell (US 2019/0131613) and Kondo et al. (US 4,977,007), and further in view of Reichman et al. (US 2014/0264158)
 	The teachings of Lee, Mitchell, and Kondo are discussed above.
 	For claims 24-25: Lee does not explicitly teach 0.1% to 15% by weight air-stabilizing dopant, based on the total weight of the dry electrolyte material. However, Reichman in the same field of endeavor teaches a dopant such as ZnO, inter alia, which is air-stabilizing as it is the same dopant claimed. (Reichman in [0042]) The skilled artisan would find obvious to further
modify Lee with a ZnO dopant. The motivation for such a modification is to maintain a high- capacity characteristics of the lithium storage material. ([0032])
 	For claim 29: As already discussed, in Lee the active material comprises nickel manganese cobalt, inter alia. (Lee in [0047]) As already discussed, Tsuchida teaches a lithium phosphorus sulfide such as Li2SP2S5 and Li3PS4 as a sulfide glass ceramic (Tsuchida in [0007], [0031], [0040]) and which would be an obvious modification in Lee for excellence in Li ion conductivity and higher output. ([0058-0061])  As already discussed, Mitchell teaches a binder such as fibrillizable polymers, inter alia (Mitchell in [0036]), and which would be an obvious modification in Lee for particle size reduction and classification and improved consistency and repeatability of the blended mixture and the quality of the electrode films ([0037]), to form a network of thin web-like fibers that act to enmesh, entrap, bind, and support dry particles (Mitchell in [0038]), and to allow for coating of the surface of each particle in the blend. (Kondo in col. 5 lines 1-10)
 	For claim 30:  In Lee, the electrode further comprises a stand-alone solid-state electrolyte film SE against a surface of the electrode film which comprises the dry electrolyte material. (Lee in [0040])  As to this film being laminated, this limitation is not given patentable weight towards the claimed electrode insofar as being laminated or lamination is a non-limiting process limitation.

Response to Arguments
 	 Applicant’s arguments filed 2/7/22 with the present amendment have been fully considered but are not persuasive.
For claim 14, applicant submits that the binder in the form of fibrils is supported by the specification as filed illustratively at paragraphs [0040]-[0041] and [0057].  However, on review and in light of the 35 U.S.C. 112(a) first paragraph rejection as set forth in the present Office action, it appears to the examiner that the original disclosure only has support for a fibrilizable binder which requires post-processing, and not a binder in the form of fibrils per se.
For the rejection of claims 14, 17, 19, and 26-28, applicant submits that Lee cannot have a binder intermixed with the metal sulfide and lithium phosphorous sulfide materials taught therein as Lee explicitly teaches that the metal sulfide and lithium phosphorous sulfide materials are fused thereby negating an intermixing with a binder, and that the process used in the system of Lee itself achieves a uniform distribution of the materials which negates the intermixing of a binder therein, negates any further intermixing with a binder as it would allegedly prevent a required chemical fusion between the metal sulfide and the lithium phosphorous sulfide.  This argument has been fully considered but is not found persuasive.  Applicant is reminded that attorney arguments are not evidence and cannot take place of evidence in the record; assertions of what is negated, prevented or precluded in a reference is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. (MPEP 2145)  Notwithstanding this, Shembel et al. (US 2009/0117461) is cited as an exemplary teaching of mixing of solid phase components of an electrochemically active composition and a binder in a ball milling process. (Shembel in [0053])  Thus, the premise of applicant’s argument that the ball milling process of Lee negates intermixing of a binder is not found persuasive.  Furthermore, additional arguments to the consolidation processes from powders such as is done by Lee leading to “poor mechanical strength, thermal expansion mismatch, non-flexibility, or uniformity limitations” have been fully considered but are not found persuasive, as the claims are to an electrode and not to the process of making per se.
 	For claim 26, applicant submits that Lee is clearly directed to sulfides of single metals which are single metal sulfides, which do not include more than one metal, and one of ordinary skill in the art recognizes that in the art of lithium batteries that nickel manganese cobalt is an alloy of these three metals and is entirely distinguishable from the Lee metal sulfides.  This argument has been fully considered but is not found persuasive.  The claims are given their broadest reasonable interpretation, and claim 26 is interpreted to recite elements in the compound and not, e.g. a mixed metal oxide compound per se as applicant appears to be asserting as claimed.  Furthermore, as set forth in the present Office action, Lee also discloses at least one of Ni, Mn and Co metals in the mixture, which teaches or at least suggests a mixture of these elements in the final compound.  The argument that the chemically fused active materials with lithium sulfide materials in the resulting electrode in Lee is distinguishable from the active materials in claim 26 is not found persuasive, as claim 26 presently recites the active materials in open-ended form in using the transitional phrase “comprising”.
	For claim 31, the argument that Mitchell is silent on the amount of binder is not found persuasive for the reasons as set forth in the present Office action.  The argument that Kondo uses toluene and as such does not result in a dry system is not found persuasive, as the use of toluene in Kondo appears limited to synthetic rubbers and not for resin binders. (Kondo in col. 5 lines 1-14)
	For claim 16, applicant submits that Lee is directed to sulfides of single metals and do not include more than one metal, and that one of ordinary skill in the art recognizes would recognize that nickel manganese cobalt is an alloy of these three metals and is entirely distinguishable from the Lee metal sulfides.  This argument has been fully considered but is not found persuasive.  For the reasons already set forth, claim 26 recites elements in a compound or mixture and not the compound, much less a mixed metal oxide compound.  The argument that Lee does not include more than one metal is refuted in Lee disclosing at least one of Ni, Mn and Co metals in the mixture.  Additional arguments to high energy fusion and chemically fusing of the active materials with the lithium sulfide materials in Lee have been considered but are not persuasive.  The claims do not preclude lithium sulfide in the active material.  
	For claims 20, 24-25, and 29-30, arguments submitted for Hwang and Reichman appear to be merely that these references do not remedy alleged deficiencies in Lee, Mitchell, and Kondo.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722             

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722